Allowable Subject Matter
Claims 23, 26, 30-34, 39-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 23, 30-34, 39, 40, and 41-48, the prior art fails to teach the limitations of a yield logic controller configured to control testing of the first circuit block and the second circuit block, wherein the yield logic controller is defined by the first design window size that is larger than the second design window size, in combination with other limitations as recited in independent claims 23 and 41.
Regarding claims 26 and 49-52, the prior art fails to teach the limitations of a yield logic controller configured to control testing of the first circuit block and the second circuit block, wherein the yield logic controller is defined by a third design window size that is larger than each of the first design window size and the second design window size, in combination with other limitations as recited in independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
17 November 2021




/ARIC LIN/            Examiner, Art Unit 2851   



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851